

EXHIBIT 10.3


EMPLOYMENT AGREEMENT


BETWEEN


KAL Energy Inc.
(and its subsidiaries and affiliates)


AND


Andrew Caminschi


--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into on 1 October 2008
and retroactively effective as of 1 June 2008 (the “Effective Date”) by and
between KAL Energy, Inc., a Delaware corporation (“KAL”) and its subsidiaries
(collectively the “Company”), and Andrew Caminschi (the “Executive”).
 
RECITALS
 
The Company desires to employ the Executive pursuant to the terms and conditions
set forth in this Agreement and the Executive desires to be employed by the
Company pursuant to the terms and conditions of this Agreement.
 
NOW THEREFORE, the parties agree as follows:
 
27)
Employer. The employer shall be the subsidiary of the Company that is registered
in the country in which the Executive will perform his duties as noted in
Section 4 (the “Operating Company”). For purposes of this agreement, the
Operating Company is PT Kubar Resources, an Indonesian company. KAL is a United
Stated publicly listed company and as such it has requirements from key
executives hired by its subsidiaries.

 
28)
Employment Period. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ the Executive during the Employment Period (as
defined below) and the Executive hereby agrees to remain in the employ of the
Company and to provide services during the Employment Period in accordance with
this Agreement. The Employment Period shall be the period beginning on the
Effective Date and ending on the second anniversary thereof, unless terminated
sooner as provided herein.

 
29)
Duties. The Executive agrees that during the Employment Period while the
Executive is employed by the Company, the Executive will devote one hundred
percent (100%) of the Executive’s full business time, energies and talents to
serving as the Senior Vice President, Business Development, of the Company. The
Executive will provide services for the Company at the direction of the Chief
Executive Officer (CEO), which services will be consistent with those of the
Vice President of Business Development in similarly situated companies of a
similar size and whose business is similar in nature to the Company. Consistent
with the above, the Executive shall have such duties and responsibilities as may
be assigned to the Executive from time to time by the CEO, shall perform all
duties assigned to the Executive faithfully and efficiently, subject to the
direction of the CEO, and shall have such authorities and powers as are required
to carry out the duties and responsibilities assigned. Notwithstanding the
foregoing, during the Employment Period, the Executive may devote reasonable
time to activities other than those required under this Agreement, including
activities involving professional, charitable, educational, religious and
similar activities to the extent such activities do not, in the reasonable
judgment of the CEO, inhibit, prohibit, interfere with or conflict with the
Executive’s duties under this Agreement or conflict in any material way with the
business of the Company and/or any of its Affiliates.

 
Page 2 of  11

--------------------------------------------------------------------------------



30)
Work Location. The Executive shall normally render his services at the Company’s
executive offices located in Jakarta, Indonesia except for required travel on
Company business, which the Executive acknowledges may be substantial.

 
31)
Compensation and Benefits. Subject to the terms and conditions of this
Agreement, during the Employment Period, the Company shall compensate the
Executive for the Executive’s services as follows:

 

 
a)
Salary. Commencing on the Effective Date and continuing for the Employment
Period, the Executive shall be compensated at an annual rate of US $180,000 (the
“Annual Base Salary”), which shall be payable in accordance with the normal
payroll practices of the Company. The Executive’s performance and compensation
will be reviewed annually.

 

 
b)
Bonus. To the extent that an Incentive Bonus Plan is approved and implemented by
the Board, The Executive shall be entitled to participate in the Plan in
accordance with the terms and conditions of the Plan, which will be determined
at the sole discretion of the Board. Awards pursuant to any Incentive Bonus Plan
shall be performance based and shall be tied to improvement in the Company’s
return on capital employed or other measurements or key performance indicators
mutually agreed between the CEO and The Executive.

 

 
c)
Stock Incentive Program. The Executive is eligible to be granted stock based
compensation in accordance with the terms and conditions of the KAL Energy Stock
Incentive Plan Prospectus, as may be varied by The Company from time to time.

 

 
d)
Work Schedule and Hours. The Executive is expected to work the hours necessary
to meet job responsibilities, irrespective of evenings or weekends.

 

 
e)
Travel. Business travel for the Executive will be based on the travel policy of
KAL Energy Inc., as it may be varied from time to time. The Company will meet
the cost of a return economy class air ticket on the most direct route to the
Point of Hire of Singapore for one period of annual leave at the end of each
twelve month period of service and one way to the Executive’s Point of Hire at
the termination of this Agreement, regardless of the nature of the termination.
An equivalent amount will be paid in cash should The Executive wish to travel to
a location other than Point of Hire.

 

 
f)
Annual Leave. The Executive shall be entitled to take 20 days of paid time off
(“AL”) each year. Any earned but unused AL shall be accrued and may be used by
the Executive in any subsequent year up to a maximum accrual of 30 days. Upon
termination of his employment for any reason, the Executive shall receive pay
for all earned but unused AL, calculated at his base salary rate in effect at
the time of termination.

 

 
g)
Holiday Pay. The Company shall provide the Executive with holiday pay as
provided by the Company to its other executive employees of comparable stature.

 

 
h)
Insurance. The Executive will be insured under a Company sponsored Health
Insurance and Emergency Medevac Policy, Dental Policy, Travel Policy, and
Workers Compensation Policy. The Executive will also be covered under the
Company’s Directors’ and Officers” (D&O) Insurance Policy in respect of those
liabilities which he may incur as a director or officer of the Company.

 
Page 3 of  11

--------------------------------------------------------------------------------


 

 
i)
Pension/Superannuation. The Company shall contribute on a monthly basis to
either:

 

 
i)
the Executive’s personal pension scheme comprised within the Company-sponsored
group personal pension arrangement; or

 

 
ii)
at the written request of the Executive, to any personal pension scheme
previously nominated by the Executive to the Company in writing,

 
at the minimum rate required to satisfy the mandatory regulatory requirements of
the Executive’s country of tax residence.
 

 
j)
Accommodation and Transportation Allowance. Whilst residing in Jarkata,
Indonesia, the Company shall provide and maintain rental accommodation, local
transportation, and a driver as per normal and accepted expatriate policies
within the industry. The Executive must obtain the approval of the Board
Remuneration Committee prior to executing or renewing a lease on The Executive’s
Company residence. Any furniture and/or fixtures acquired on consignment by The
Company to furnish The Executive’s Company residence shall belong to the
Company.

 

 
k)
Relocation/Resettlement Expense. The Company will cover all reasonable
relocation and resettlement expenses, including but not limited to preview
trips, moving of household items to the Work Location, payment for tax return
preparation in the Point of Hire location, and transportation of authorized
accompanying dependants to the Work Location.

 

 
l)
Business Expense Reimbursement. The Executive shall be reimbursed by the
Company, on terms and conditions that are substantially similar to those that
apply to other similarly situated senior management employees of the Company,
for reasonable out-of-pocket expenses for entertainment, travel, meals, lodging
and similar items that are consistent with the Company’s expense reimbursement
policy and actually incurred by the Executive in the promotion of the Company’s
business.

 
32)
Termination; Rights and Payments Upon Termination.  The Executive’s right to
benefits and payments, if any, for periods after the date on which the
Executive’s employment with the Company terminates (the “Termination Date”) as
described in this Section 6 shall be determined in accordance with this Section
6 and payable in accordance with the normal payroll practices of the Company.
During the time that Severance Salary (if any), as set forth in paragraphs 6(c),
(d) and (e), is being paid, if the Executive is not otherwise employed and
receiving medical, dental, life insurance and disability insurance benefits
(“Benefits”), the Executive shall be provided, at no expense to him and with no
reduction to his Severance Salary, with Benefits to the same extent and on the
same terms as Benefits are then provided by the Company to executives employed
by the Company or its affiliates.




 
a)
Minimum Payments.  If the Termination Date occurs for any reason, the Executive
shall be entitled to the following payments, in addition to any payments or
benefits to which Executive may be entitled under the following provisions of
this Section 6 (other than this Section 6(a)) or the express terms of any
employee benefit plan or as required by law:


Page 4 of  11

--------------------------------------------------------------------------------





 
i)
The Executive’s earned but unpaid Annual Base Salary for the period ending on
the Executive’s Termination Date;




 
ii)
Incentive Bonus for the prior fiscal year, if any, in the event that the
Termination Date occurs after the end of a fiscal year, but before the Incentive
Bonus is actually paid; and




 
iii)
The Executive’s unreimbursed business expenses and all other items earned and
owed to the Executive through and including all benefits which have vested as of
the Termination Date.



Payments to be made to the Executive pursuant to this Section 6(a) shall be made
within 30 days after the Termination Date.  Except as may be otherwise expressly
provided to the contrary in this Agreement or as otherwise provided by law,
nothing in this Agreement shall be construed as requiring the Executive to be
treated as employed by the Company following the Termination Date for purposes
of any employee benefit plan or arrangement in which the Executive may
participate at such time.



 
b)
Termination By The Company for Cause.  If the Termination Date occurs as a
result of the Company’s termination of the Executive’s employment for Cause,
then, except as described in Section 6(a) or as agreed in writing between the
Executive and the Company, the Executive shall not be entitled to further
benefits or Severance Salary beyond the termination date.




 
c)
Termination for Death or Disability.  If the Termination Date occurs as a result
of the Executive’s death or Disability, then, except as described in Section
6(a) or as agreed in writing between the Executive and the Company, the
Executive (or in the event of the Executive’s death, the Executive’s estate)
shall be entitled to the payment of Severance Salary (as defined in Section 6(g)
below and payable in accordance with Section 5(a)) for three months immediately
following such Termination Date.  The Company’s obligations under this Section
6(c) shall be reduced by any benefit that the Executive or the Executive’s
estate, as applicable, may receive from insurance provided by the Company for
the Executive.




 
d)
Termination by the Executive for Good Reason.  If the Termination Date occurs as
a result of the Executive’s termination of employment for Good Reason, then,
unless otherwise agreed in writing between the Executive and the Company, the
Executive shall be entitled to payment of Severance Salary (payable in
accordance with Section 5(a)) for a period of six months following such
Termination Date.



Should the termination occur pursuant to this Section 6(d) by the Executive for
Good Reason due to a Change in Control, the Executive must exercise such right
to terminate prior to, or concurrently with, the closing of the transaction that
is the cause of such Change in Control.  Upon the Company’s receipt of an offer
relating to a Change in Control, which the Company is willing to accept, the
Company shall immediately give the Executive notice in writing that the Company
intends to accept the offer and submit concurrently therewith a copy of all of
the documents embodying the offer and make a full disclosure of all details of
the offer. The Company shall also immediately submit a copy of all of the
documents embodying any changes thereafter made to the offer and make a full
disclosure of all details of such changes.

Page 5 of  11

--------------------------------------------------------------------------------





 
e)
Termination Due to Performance.  If the Termination Date occurs as a result of
Executive’s failure to satisfactorily perform his substantive duties under this
Agreement, then, except as described in Section 6(a) or as agreed in writing
between the Executive and the Company, the Executive shall have no right to
payments or benefits under this Agreement, and the Company shall have no
obligation to make any such payments or provide any such benefits, for periods
after the Termination Date, provided however that, for a termination under this
provision, the Executive shall have 30 days after receipt of written
notification from the Company of such unsatisfactory performance to cure the
same. The written notice shall specify the unsatisfactory performance and
identify what the Company considers to be the cure.




 
f)
Termination for Voluntary Resignation, Mutual Agreement or Other Reasons.  If
the Termination Date occurs as a result of the Executive’s voluntary
resignation, the mutual agreement of the parties, or any reason other than those
specified in paragraphs (b), (c), (d) or (e) above, then, except as described in
Section 6(a) or as agreed in writing between the Executive and the Company, the
Executive shall have no right to payments or benefits under this Agreement, and
the Company shall have no obligation to make any such payments or provide any
such benefits, for periods after the Termination Date.




 
g)
Definitions.  For purposes of this Agreement:




 
i)
“Affiliate” shall mean any Person (as defined in Section 6(g) below) that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” of a Person shall mean the power, direct or indirect,
to (A) vote or direct the voting of 51% or more of the voting rights of such
Person, or (B) direct or cause the direction of the management or policies of
such Person, as applicable;




 
ii)
“Cause” shall mean:

 
(1)
The Executive’s dishonesty, fraud or misconduct regarding the Company, the
Executive’s duties to the Company or with representatives of the Company;




 
(2)
The Executive’s breach of a material provision of this Agreement. The Executive
shall have 30 days after receipt of written notification from the Company of
such breach to cure the same. The written notice shall specify the alleged
breach and identify what the Company considers to be the cure;




 
(3)
The Executive’s conviction of a felony crime; or


Page 6 of  11

--------------------------------------------------------------------------------





 
(4)
The Executive’s chronic alcohol abuse or illegal drug abuse.




 
iii)
“Change in Control” shall mean a change in the beneficial ownership of the
voting stock of the Company that occurs as follows:




 
(1)
any Person other than the Company or its Affiliates, any entity owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
its subsidiaries or such proportionately owned Partnership) becomes through
acquisitions of securities of the Company the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of securities of the Company representing 51% or more of
the combined voting power of the then outstanding securities of the Company
having the right to vote for the election of directors;

 
(2)
the stockholders of the Company approve a merger or consolidation of the Company
with any Partnership that is not an Affiliate of the Company, other than (I) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) 51% or more of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (II) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person acquires 51% or more of the then outstanding securities of the Company
having the right to vote for the election of directors; or




 
(3)
the stockholders of the Company approve an agreement with any Partnership that
is not an Affiliate of the Company providing for the sale or disposition by the
Company of all or substantially all of the assets of the Company (or any
transaction having a similar effect).




 
iv)
“Good Reason” shall mean the occurrence of any of the following: (A) the
assignment to the Executive of duties that are materially inconsistent with the
Executive’s duties described in Section 2, including, without limitation, a
material diminution or reduction in the Executive’s office or responsibilities
or a reduction in the Executive’s rate of Annual Base Salary, bonus or other
compensation or a change in the Executive’s reporting relationship (provided
that the Company shall have 30 days after receipt of written notification from
the Executive of any such action to cure the same), (B) the occurrence of a
Change in Control pursuant to which the Executive is not employed by the
surviving entity, (C) the Company’s breach of a material provision of this
Agreement (provided that the Company shall have 30 days after receipt of written
notification from the Executive of such breach to cure the same), or (D) the
Company becomes insolvent or unable to pay its debts as they become due or the
stockholders of the Company approve a plan of complete liquidation of the
Company;


Page 7 of  11

--------------------------------------------------------------------------------





 
v)
“Disability” shall mean the inability of the Executive to continue to perform
the Executive’s duties under this Agreement on a full-time basis as a result of
mental or physical illness, sickness or injury for a period of 90 calendar days
within any 12-month period, as determined in the sole discretion of the Board;




 
vi)
“Person” shall mean an individual or a Partnership, association, partnership,
joint venture, organization, business, individual, trust, or any other entity or
organization, including a government or any subdivision or agency thereof; and




 
vii)
“Severance Salary” shall mean the Executive’s current Annual Base Salary, as
such amount may be prorated for the number of months such salary is payable



Notwithstanding any other provision of this Agreement, the Executive shall
automatically cease to be an officer of the Company and its Affiliates as of the
Executive’s Termination Date and, to the extent permitted by applicable law, any
and all monies that the Executive owes to the Company shall be repaid to the
extent possible, through deduction of such amounts from any post-termination
payments owed to the Executive pursuant to this Agreement.  Notwithstanding any
other provision of this Agreement, the Company may suspend the Executive from
performing the Executive’s duties under this Agreement; provided, however, that
during the period of suspension (which shall end no later than the Executive’s
Termination Date), the Executive shall continue to be treated as an employee of
the Company for other purposes, and the Executive’s rights to compensation or
benefits hereunder shall be in effect.


33)
Solicitation Of Customers and/or Suppliers: All records of the accounts of
customers and/or suppliers, and any other books and records relating in any
manner whatsoever to the Company’s customers and/or suppliers, whether prepared
by the Executive or otherwise coming into his possession, shall be the exclusive
property of the Company. All such books and records shall be immediately
returned to the Company by the Executive upon any termination of his employment.
Following the Executive’s Termination Date and throughout the time the Executive
receives payment of Severance Salary (or, in circumstances not requiring the
payment of Severance Salary, for a period of one year following the Executive’s
Termination Date), the Executive shall not, either directly or indirectly,
participate in the following:




 
a)
Information. Make known to any person the names or addresses of any of the
customers and/or suppliers of the Company (and/or its Affiliates) or any other
information pertaining to them; or,




 
b)
Solicitation. Call on, solicit, or take away, or attempt to call on, solicit, or
take away any of the Company’s (and/or its Affiliate’s) customers and/or
suppliers on whom the Executive called or with whom he became acquainted during
his employment with the Company, either for himself, or for any other person for
the purpose of selling them products or services sold to them by the Company.


Page 8 of  11

--------------------------------------------------------------------------------





 
c)
Referral. Refer any person or entity to such customers and/or suppliers for the
purpose of selling them products or services sold to them by the Company (and/or
its Affiliates).




 
d)
Solicitation Of The Company’s Employees: Solicit, or in any way hire, with or
without solicitation, any of the Company’s (and/or its Affiliates) employees or
independent contractors in any capacity.

 
34)
Inventions. Any and all patents, copyrights, trademarks, inventions,
discoveries, developments, or trade secrets developed or perfected by the
Executive during or as the result of his employment with the Company shall
constitute “works for hire” and shall be the sole and exclusive property of the
Company. The Executive shall disclose all such matters to the Company, assign
all right, title, and interest he may have in them, and cooperate with the
Company in obtaining and perfecting any patent, copyright, trademark, or other
legal protection.

 
35)
Damages, Affiliates: The parties recognize and agree that, the extent of damages
to the Company in the event of a breach by the Executive of Sections 7 or 8, it
would be impossible to ascertain and that there is, and will be, available to
the Company no adequate remedy at law to compensate the Company in the event of
any such breach. Consequently, the Executive agrees that in the event of a
breach or threatened breach of such covenant, in addition to any other relief to
which the Company may be entitled, the Company shall be entitled to enforce such
provisions by injunctive or other equitable relief ordered by a court of
competent jurisdiction. The Executive hereby waives any bond in excess of $1,000
that may be required in connection with said injunctive relief.

 
36)
Taxation. All compensation payable under this Agreement shall be subject to
customary withholding taxes and other employment taxes as required in the
country of employment and the amount of compensation payable hereunder shall be
reduced appropriately to reflect the amount of any required withholding. Except
as specifically required herein, the Company shall have no obligation to make
any payments to the Executive or to make the Executive whole for the amount of
any required taxes. The Company is not responsible for any home country taxes of
the Executive, nor will it accept any liability or costs whatsoever that the
Executive might incur with the government in the country of employment in
respect of any personal foreign earnings. The Executive is currently a tax
resident of Singapore. If, as a direct result of the this agreement, the tax
residency of the Executive is altered and results in a change to the net
compensation of the Executive under this agreement, the Company shall either
gross up or gross down the Executive’s base salary so as to ensure net
compensation neutrality from the Executive’s perspective.

 
37)
Applicable Law. This Agreement is executed in Singapore, and the laws of that
country shall govern its interpretation and effect. 

 
38)
Arbitration. Any dispute or controversy arising out of or relating to this
Agreement, or any breach of this Agreement, shall be settled by arbitration to
be held in Singapore. The arbitrator may grant injunctions or other relief in
such dispute or controversy. The decision of the arbitrator shall be final,
conclusive, and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any Court having competent jurisdiction.
The prevailing party shall be entitled to recover from the other party all costs
and expenses incurred by the prevailing party in connection with such
arbitration.

 
Page 9 of  11

--------------------------------------------------------------------------------


 
39)
Notices. Any notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received when delivered in person or sent by
facsimile transmission, on the first business day after it is sent by air
express courier service or on the second business day following deposit in the
registered or certified mail system, return receipt requested, postage prepaid
and addressed, in the case of the Executive to the most recent home address
reflected in the Company’s records and in the case of the Company to the
following address:

 
KAL Energy, Inc.
World Trade Center, Level 14
Jl. Jenderal Sudirman Kav 29-31
Jakarta 12920
Indonesia


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that a notice of change of address shall be
effective only upon actual receipt.
 
40)
Assignment. This Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of the Company. Since this Agreement is based
upon the abilities of and personal confidence in the Executive, he shall have no
right to assign this Agreement or any of his rights hereunder without the prior
written consent of the Company.

 
41)
Severability. If any provision of this Agreement shall be found invalid by any
court of competent jurisdiction, such findings shall not affect the validity of
any other provision hereof and the invalid provisions shall be deemed to have
been severed herefrom.

 
42)
Waiver of Breach. The waiver by either the Company or the Executive of a breach
of any provision of this Agreement shall not operate as or be deemed a waiver of
any subsequent breach by either the Company or the Executive. Continuation of
payments hereunder by the Company following a breach by the Executive of any
provision of this Agreement shall not preclude the Company from thereafter
terminating said payments based upon the same violation.

 
43)
Amendment. This Agreement may be amended or cancelled by mutual Agreement of the
parties in writing without the consent of any other person.

 
44)
Construction. No provision of this Agreement shall be construed against any
party merely because that party or its/his counsel drafted or revised the
provision in question.

 
45)
Headings. The headings in this Agreement are solely for the convenience of
reference and shall not affect its interpretation.

 
46)
Counterparts. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party hereto, but together signed by both of the parties
hereto.

 
Page 10 of  11

--------------------------------------------------------------------------------



47)
Other Agreements. This Agreement contains the entire agreement between the
parties concerning the subject matters herein, and supersedes any and all prior
and contemporaneous oral and written agreements, including, without limitation
any severance agreements or arrangements between the parties. No verbal or other
statements, inducements, or representations have been made to or relied upon by
the Executive. The parties have read and understand this Agreement.

 
48)
Attorney’s Fees. In the event suit (or a similar proceeding in arbitration) is
brought to enforce or interpret any part of this Agreement, the prevailing party
shall be entitled to recover as an element of his costs of suit, not as damages,
all reasonable attorneys’ fees to be fixed by the court. the “prevailing party”
shall be the party who is entitled to recover his costs of suit, whether or not
the suit proceeds to final judgment. A party not entitled to recover his costs
shall not recover attorney’s fees. No sum for attorney’s fees shall be counted
in calculating the amount of a judgment for purposes of determining whether a
party is entitled to recover his costs or attorney’s fees.

 
49)
Legal Representation. Each party is represented by its own separate legal
counsel. Each party declares that, prior to the execution of this Agreement,
they apprised themselves of sufficient relevant data, through counsel or through
other sources of its selection, in order that it might intelligently exercise
its own judgment in deciding whether to execute, and deciding on, the contents
of this Agreement. They further declare that their decisions were not based on
or influenced by any declarations of representations of the other party hereto,
or of the agents or employees of such other party.

 
50)
Further Acts. Each party agrees to perform any further acts and to execute and
deliver any documents that may be reasonably necessary to carry out the
provisions of this Agreement.

 
51)
Compensation Committee. All executive contracts and terms require the approval
of the Company’s compensation committee.

 
52)
SEC Regulations. All executives deemed to be an insider of the Company need to
meet the disclosure requirements of the Securities and Exchange Commission. This
includes reporting of compensation under this agreement, transactions with
related parties, and stock transactions on the Company’s stock.

 
[Signatures On Next Page]
 
Page 11 of  11

--------------------------------------------------------------------------------



IN WITNESS THEREOF, the Executive has hereunto set the Executive’s hand, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the day and year first above written.
 
SIGNED for and on behalf of KAL Energy Inc.


/s/ William Bloking
WILLIAM F. BLOKING
CHAIRMAN



SIGNED by Executive


I accept an offer of employment and agree to the terms and conditions set out in
this Agreement and in Company Rules and Regulations as may be issued from time
to time.


/s/ Andrew Caminschi
Andrew Caminschi

 

--------------------------------------------------------------------------------

